Title: From John Adams to John Quincy Adams, 24 July 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy July 24. 16

Sir Isaac Newton, supposes an Ether, to pervade the Universe. To the Action of this Subtile and elastic Fluid, he ascribes Gravitation, Cohesion, Repulsion &c. Hartley makes it the Instrument of propagating his Vibrations.
What is the difference, between Newton, Hartley, Diderot and Grim? All this is mechanical Phylosophy. The Universe is a Chimical Experiment. Invented, performed and compleated, to be sure, by the greatest Chymist in the Universe. But this is all Matter and Mechanism Still. Where is Power? Matter has none. It is dead. It has no Vis, but of Inertia. Where then is the Principle of Motion Action, Thought Sensation, Reflection, Reason and Sentiment?
Ye Newtons, Fredericks, Diderots, D’Holbachs, Ye know nothing of Matter or Spirit! Ye know nothing of Causes, and little of Effects. Ye know enough of your Duties: Attend to them. Be good Fathers, Sons, Brothers, Neighbours, Friends, Patriots, and Phylanthropists, good subjects and Citizens of the Universe and trust the Ruler  with his Skies. For a Ruler there must be: A first Cause there must be, as well as Second Causes and a last End; Though Eternity, a parte ante and parte Post, maybe, and no doubt is necessary to devellope the vast System, incomprehensible but to one Mind.
In all your purchases of Books, and mine too, I believe We have never possessed Bacon or Newton, nor Rymers Federa &c. We have accumulated Trifles and omitted the most important Volumes.
I have Searched the Opinion of Phylosophers ancient and modern. I can agree with none of them. Yet I have a Faith, deliberately fixed I believe in Voltaire as much as in Priestly: that is to Say in neither. I receive hints and Reflections form both, for which I am obliged to them: but I believe in neither.
Sir Isaac, if I remember right, for it is 50 or 60 years Since I read him, resolves all finally into the Agency of the Supream Being. This appears to me as phylosophical as it is pious. But to what Purpose, is this hypothetical Æther introduced? Is our Admiration of the Universe, or our Adoration of its Author increased by representing the Almighty as dancing upon his Wires of Æther  his Puppetts of Sums and Starrs? or playing upon his Æther like a young Lady upon her Harpsicord or Piano Forte.?
More highly do I deem of the Universe and its Author. I veil my Face like a Seraph and cry holy! holy! holy! Worm! confine thyself to thy dust. Do thy duty, in thine own Sphere.
I hope this will go by Mr Bigelow, from
A.